Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (US20080218371). 
Regarding claim 1, Joo teaches a keyboard, comprising: a first key module 102 configured to selectively emit light having one of a first color and a second color different from the first color; and 5a second key module 102 disposed adjacent to the first key module and configured to emit light having the second color (Figs. 1-3 and paragraphs 55-57); wherein the first key module comprises a keycap 104 comprising a pattern area 102a, and the light 140 having the first color and the light having the second color travel through the same pattern area at a different point of time (the mobile device has two operating modes; in the first mode, the light 140 emits first and second light colors, but only the second color travels thought the keycap while the first color is blocked by the shield 132 (Fig. 3a); and in the second mode,  the light 140 emits two different light colors, but only the first color travels thought the keycap while the second 
Regarding claim 2, Joo teaches the keyboard wherein the first key module comprises: the keycap 102 comprising an indication area 131 and a character area 132; 10an indicator light source 140 configured to emit an indicating light of the first color toward the indication area; a first backlight source 140 configured to emit a first backlight of the first color toward the character area; and a second backlight source 140 configured to emit a second backlight of the 15second color toward the character area (the light source 140 emits two different color lights, both colors are emitted toward the character area 132 and the indication area 131, but only the corrected color light will be allowed to appear on the surface of the keycap, (Figs. 1-3 and paragraphs 55-57).  
Regarding claim 3, Joo teaches the keyboard wherein when the indicator light source 140 emits the indicating light, the second backlight source 140 does not emit the 30second backlight; and when the second backlight source emits the second backlight, the indicator light source does not emit the indicating light (the light source 140 only emits one light at any giving time depending on the mode, see Figs. 1-3 and paragraphs 55-57).  
Regarding claim 6, Joo teaches the keyboard further comprising: 5a light guide plate 126 comprising a light guide portion (area facing of the light guide that is facing the light source 140) and a first perforation portion (area of the light guide that is facing the character/indication area 131/132) around the light guide portion, wherein the light guide portion is arranged at a position corresponding to the indicator light source, the first backlight source and the second backlight source (Fig. 2).  
Regarding claim 9, Joo teaches 10a key module, comprises: a keycap 102 comprising an indication area 102a and a character area 102a; an indicator light source 140 configured to emit an indicating light of a first color toward the indication area; a first backlight source 140 configured to emit a first backlight of the first color 15toward the character area; and 33a second backlight source 140 configured to emit a second backlight of a second color toward the character area, wherein the second color is different from the first color the light source 140 emits two different color lights, both colors are emitted toward the character area 132 and the indication area 131, but only the corrected color light will be allowed to appear on the surface of the keycap, (Figs. 1-3 and paragraphs 55-57); wherein the first backlight of the first color and the second backlight of the second color travel through the same character area at a different point of time (the mobile device has two operating modes; in the first mode, the backlight source 140 emits first and second light colors, but only the second color travels though the character area 102a while the first color is blocked by the shield 132 (Fig. 3a); and in the second mode,  the backlight source 140 emits two different light colors, but only the first color travels though the character area 102a while the second color is blocked by the shield 131 (Fig. 3b); both colors travel to the same pattern area but in different operating modes that occurs in a different timing, see paragraphs 69-70).
Regarding claim 10, Joo teaches the key module wherein when the indicator 5light source 140 emits the indicating light, the second backlight source does not emit the second backlight; and when the second backlight source emits the second backlight, the indicator light source does not emit the indicating light the light source 140 only 
Regarding claim 13, Joo teaches the key module further comprising: a light guide plate 126 comprising a light guide portion (area facing of the light guide that is facing the light source 140) and a first perforation portion (area of the light guide that is facing the character/indication area 131/132) around the light guide portion, wherein the light guide portion is disposed corresponding to the indicator light source, the first backlight source 10and the second backlight source (Fig. 2).  
Regarding claim 15, Joo teaches a key module comprises: a keycap 1123 comprising an indication area 102a (numbers) and a character area 102a (character), wherein the indication area is smaller than the character area (the area of the numbers is smaller than the area of the characters); an elastic body 1151; a light guide plate 1160; 5an indicator light source 1140 configured to emit an indicating light having a first color; and a backlight source 1140 having a light-emitting surface facing a lateral side of the light guide plate, and configured to emit a backlight having a second color different from the first color (Fig. 17 and paragraph 97); when the character area displays the backlight having the second color, the indication area displays the indicating light having the first color (the filtering part 131 or 132 allows one color to travel through the number sign or character sign while blocking the other colors and this depends on the operating modes which occurs different timing,  see Fig. 3 and paragraphs 69-70).   
Regarding claim 16, Joo teaches the key module wherein when the indicator light source 1140 emits the indicating light, the backlight source does not emit the backlight; and when the backlight source emits the backlight, the indicator light source 
Regarding claim 17, Joo teaches the key module wherein the indicator light 15source 140 has a light-emitting surface facing a lateral side of the elastic body 1151 (Fig. 17).  
Regarding claim 18, Joo teaches the key module wherein the indicator light source 1040 has a light-emitting surface facing the keycap 1132, the indicator light source is a polychromatic or multicolor light source, and is configured to selectively emit the indicating light having the first color or the second color (paragraph 97).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Liu, et al. (CN 106384689).
Regarding claim 8, Joo teaches the keyboard module wherein the first key module comprises: 32a keycap 102 having an indication area 131 and a character area 132; a base plate 127 disposed under the keycap; and a backlight source 140 having a light-emitting surface facing a lateral side of the light guide plate 126, and configured to emit a backlight of the second color Figs. 1-3 and paragraphs 55-57). 

However, Liu teaches a similar keyboard that comprising: a base plate 120, wherein the first key module 100a and the second key module 100b are 5disposed on the base plate; a lifting mechanism 130 connecting the keycap and the base plate and configured to move up and down relative to the base plate; a circuit layer 150; and a circuit board 140, wherein the circuit layer and the circuit board are disposed 10on different sides of the base plate respectively; wherein the indicator light source 180a is disposed on the circuit layer, and the first backlight source 180b and the second backlight source 180b are disposed on the circuit board (Figs. 1-3), as required by claim 4;   further comprising: 15a base plate 120, wherein the first key module 100a and the second key module 100b are disposed on the base plate; a lifting mechanism 130 connecting the keycap and the base plate and configured to move up and down relative to the base plate; and 31a circuit board 150 disposed on a side of the base plate; wherein the indicator light source 180a, the first backlight source 180b and the second backlight source are disposed on the circuit board (Figs. 1-3), as required by claim 5; further comprising: 10a light guide plate 170 comprising: a first light guide portion 170a corresponding to the indicator light source 180a; a second light guide portion 170b corresponding to the first backlight source 180b; and a second perforation portion 172 disposed between the first light guide 15portion and the second light guide portion (Figs. 2a), as required by claim 7; further comprising an elastic body 160 disposed between the keycap 110 and the base plate 120; a light guide plate 270 disposed under the base plate; 5an indicator light source 180a having a light-emitting surface facing a lateral side as required by claim 8; further comprising: a base plate 120; 10a circuit layer 140 is disposed on the base plate; a lifting mechanism 130 disposed on the base plate and connecting the keycap and the base plate; and a circuit board 150 disposed under the base plate; wherein the indicator light source 180a is disposed on the circuit layer (light 180a disposed on the opening of the circuit layer), and the 15first backlight source 180b and the second backlight source 180b are disposed on the circuit board 150 (Figs. 1-3), as required by claim 11;  further comprising: a base plate 120; 34a lifting mechanism 130 connecting the keycap and the base plate and enabling the keycap to move up and down relative to the base plate; and a circuit board 150 disposed on a side of the base plate; wherein the indicator light source 180a, the first backlight source 180b and the second 5backlight source 180b are disposed on the circuit board (Figs. 1-3), as required by claim 12;  further comprising: a light guide plate 170 comprising: a first light guide portion 170a corresponding to the indicator light source 180a; a second light guide portion 170b corresponding to the first backlight source 180b; 15and a second perforation portion 172 disposed between the first light guide portion and the second light guide portion (Fig. 2a), as required by claim 14.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Liu in the key structure of Joo to function as intended as a keyswitch and to provide a more secure key structure.


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833